       Case 1:21-cv-00418-BAM Document 10 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL Z. CASTRO,                                  Case No.: 1:21-cv-00418-BAM (PC)
12                        Plaintiff,                     ORDER DENYING IN FORMA PAUPERIS
                                                         APPLICATION WITHOUT PREJUDICE
13           v.
                                                         (ECF No. 2)
14    PFEIFFER, et al.,
                                                         ORDER TO SUBMIT PRISONER
15                        Defendants.                    APPLICATION TO PROCEED IN FORMA
                                                         PAUPERIS OR PAY FILING FEE WITHIN
16
                                                         THIRTY (30) DAYS
17

18

19          Plaintiff Daniel Z. Castro (“Plaintiff”) is a state prisoner proceeding pro se in this civil

20   rights action under 42 U.S.C. § 1983. Plaintiff initiated this action on October 6, 2020, (ECF No.

21   1), together with a motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, (ECF No.

22   2). Plaintiff’s prisoner trust fund account statement was submitted October 16, 2020. (ECF No.

23   4.) On March 15, 2021, the action was transferred from the Sacramento Division to the Fresno

24   Division of this Court. (ECF No. 8.)

25          Plaintiff’s application to proceed in forma pauperis is incomplete. Although Plaintiff has

26   signed the motion and indicated his place of incarceration, Plaintiff has failed to complete any

27   other sections of the form. Plaintiff must submit a completed form and a certified copy of his

28   trust account statement if he wishes for the application to be considered.
                                                        1
        Case 1:21-cv-00418-BAM Document 10 Filed 03/16/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED as follows:

 2           1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

 3   prejudice;

 4           2.      The Clerk of the Court is directed to serve this order and a blank in forma pauperis

 5   application for a prisoner on Plaintiff;

 6           3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

 7   the attached application to proceed in forma pauperis, completed and signed, including a certified

 8   copy of his trust account statement for the past six months, or in the alternative, pay the $402.00

 9   filing fee for this action;

10           4.      No extension of time will be granted without a showing of good cause; and

11           5.      Plaintiff is warned that the failure to comply with this order will result in

12   dismissal of this action, without prejudice.

13
     IT IS SO ORDERED.
14

15       Dated:     March 16, 2021                              /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
